 


110 HR 1622 IH: To provide a waiver from sanctions under the Elementary and Secondary Education Act of 1965 for certain States, local educational agencies, and schools.
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1622 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mr. Tom Davis of Virginia (for himself, Mr. Moran of Virginia, Mr. Goodlatte, Mr. Boucher, Mrs. Jo Ann Davis of Virginia, Mr. Goode, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide a waiver from sanctions under the Elementary and Secondary Education Act of 1965 for certain States, local educational agencies, and schools. 
 
 
1.WaiverA State, local educational agency, or school shall be held harmless and not subject to the penalties provision under section 1111(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)), the requirements of school or local educational agency improvement, corrective action, restructuring, or other sanctions or penalties under section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313), or any other sanctions or penalties relating to academic assessments under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) for the 2006–2007 school year if the following criteria are met: 
(1)The State (in the case of a local educational agency or school, the State within which such local educational agency or school exists) had 1 or more approved academic assessment plans for the 2005–2006 school year. 
(2)The State (in the case of a local educational agency or school, the State within which such local educational agency or school exists) had 1 or more of such plans subsequently held invalid by the Department of Education for the 2006–2007 school year. 
(3)The Governor of the State (in the case of a local educational agency or school, the State within which such local educational agency or school exists) certifies, in writing, to the Secretary of Education that— 
(A)the State cannot effectively train its educators on a new or alternative assessment or assessments in place of the assessment or assessments for which the plan or plans were held invalid by the Department of Education, prior to the date the assessment or assessments are to be administered; and 
(B)the administration of any new or alternative assessment or assessments, in place of the assessment or assessments for which the plan or plans were held invalid by the Department of Education, in the 2006–2007 school year is not in the best interest of the public school system and the children such system serves. 
(4)The Governor of the State (in the case of a local educational agency or school, the State within which such local educational agency or school exists) certifies, in writing, to the Secretary of Education that the local educational agency or school failed to make adequate yearly progress (as described in section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2))) based on academic assessments administered in the 2006–2007 school year or the State would be subject to the penalties provision under section 1111(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)) or any other sanctions or penalties relating to academic assessments under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) for the 2006–2007 school year solely because the State, local educational agency, or school meets each of the criteria described in paragraphs (1) through (3). 
 
